NO. 12-09-00247-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
SENIOR LIVING PROPERTIES, LLC.,                            '    APPEAL FROM THE 7TH
APPELLANT

V.                                                         '    JUDICIAL DISTRICT COURT OF

CLARA JOLENE ALVARES,
INDIVIDUALLY AND AS                    ' SMITH COUNTY, TEXAS
REPRESENTATIVE OF THE ESTATE
OF CLARA MAE FOSTER, DECEASED
AND ON BEHALF OF WILLIAM EDGAR
FOSTER AND THE ESTATE OF JIMMY
LOUISE CARNES, APPELLEES
                          MEMORANDUM OPINION
                             PER CURIAM
          Appellant and Appellees have filed an agreed motion to dismiss this
appeal. In their motion, the parties state that they have reached a resolution of this
dispute and no longer wish to pursue the appeal. Because the parties have met the
requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the motion is granted, and
the appeal is dismissed.
Opinion delivered December 2, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (PUBLISH)